OPINION OF THE COURT
Alfred J. Weiner, S.
This is an application filed by petitioner to admit a purported last will of the deceased to probate.
Pursuant to SCPA 1408 (1), before admitting a will to probate, the court must inquire into all the facts and must be satisfied with the genuineness of the will and the validity of its execution.
The attesting witnesses were examined before the court pursuant to SCPA 1404. The court finds that at the end of the attestation clause in this last will, the two attesting witnesses printed their names. Additionally, they each signed an "affidavit of attesting witness out of court”, immediately thereafter, pursuant to SCPA 1406.
The issue before the court is whether the printing of the witnesses’ names at the end of the will constitutes their signatures to comply with the requirements of EPTL 3-2.1 (a) (4).
General Construction Law § 46 defines the term "signature” as including: "any memorandum, mark or sign, written, printed * * * or otherwise placed upon any instrument or writing with intent to execute or authenticate such instrument or writing.” (Emphasis added.) The court finds the attesting witnesses printed their names with the intent to execute or authenticate the attestation clause of the will. *821Accordingly, the attesting witnesses did sign their names although their names were printed.
Therefore, the court finds that the will executed by the testator conforms with the formal requirements of EPTL 3-2.1, and it is admitted to probate.